PREAMBLE
SECTION I

Ll
1.2

SECTION I

2.1
2.2
2.3
2.4
2.5

SECTION Il

3.1
3.2
3.3
3.4
3.5
3.6
3.7
3.8

SECTION IV
4.1
4.2
SECTION V
5a1
5.2

3.3
5.4

SECTION VI
6.1.
SECTION VII

7.1,
7.2

SECTION Vil

8.1.
8.2.

SECTION IX
9.1

TABLE OF CONTENTS

SCOPE AND DEFINITIONS

Definitions
TERM, SURRENDER AND TERMINATION

Term

Exploration Period

Surrender during Exploration Period
Development and Production Period
Termination

GENERAL RIGHTS AND OBLIGATIONS OF THE CONTRACTOR

Rights of the Contractor

Obligations in respect of the conduct of Petroleum Operations
Abandonment and disposal of assets

Records and reports of Petroleum Operations

Joint liability and indemnity

Local employment, training and preference

Environmental and safety measures

Registration and office

GENERAL RIGHTS AND OBLIGATIONS OF THE GOVERNMENT
AND THE MINISTER

Rights of the Government and the Minister

Obligations of the Government and the Minister

WORK AND EXPENDITURE OBLIGATIONS AND BUDGET
Exploration

Bank guarantee

Discovery and appraisal
Development and production

GOVERNMENT PARTICIPATION
Government participation
COST RECOVERY AND PRODUCTION SHARING

Cost recovery
Production sharing

PRODUCTION RATE AND MARKETING

Production rate
Marketing

UNITIZATION

Unitization
ETHIOPIA

1986 Model Production Sharing Petroleum Agreement
Between The Government Of Ethiopia & International Companies
SECTION X
10.1
SECTION XI

SECTION XII

12.1
12.2

SECTION XI

13.1

13.2

13.3
SECTION XIV

14.1

14.2

14.3

14.4
SECTION XV

15.1
15.2

SECTION XVI

16.1
16.2
16.3

SECTION XVII
17.1
17.2

17.3
17.4

APPENDICES

DOMESTIC CONSUMPTION
Domestic consumption
RENTALS, ROYALTIES AND BONUSES

Annual rentals
Royalties
Production bonuses

VALUATION AND MEASUREMENT

Valuation
Measurement

NATURAL GAS

Non-associated Natural Gas
Associated Natural Gas
Other provisions

FINANCIAL AND FISCAL MATTERS AND ACCOUNTING

Finances

Taxation

Foreign exchange control
Accounting

IMPORTS AND EXPORTS

Imports

Exports

GOVERNING LAW AND DISPUTES

Governing law
Arbitration
Force Majeure

GENERAL

Confidentiality

Waiver

Notice

Headings and amendments

I ACCOUNTING PROCEDURES

Ii CONTRACT AREA

ho
ine]
ee ee

MODEL PRODUCTION SHARING
PETROLEUM AGREEMENT

THIS: AGREEMENT, made and entered into on this day of
» 198__ by and between: ;

THE GOVERNMENT OF SOCIALIST ETHIOPIA (herein referred to as the
"Government"), represented for the Purposes of this Agreement by the
Minister of Mines and Energy (herein referred to as the "Minister"),

and

» a corporation duly ofganizéd %

(herein referred to as

purposes of this Agreement by
The Government and the ;
individually as "Party" or co

WITHNESSETH:
WHEREAS, the title to afl etroleum existing in its natural condition on, in

or under the Territory of-Ethiopia is vested in the State and the People of
Ethiopia; and

WHEREAS, the Government wishes to promote the exploration, development
and production of the Petroleum on, in or under the Contract Area and the
Contractor desires to join and assist the Government in the exploration,
development and production of potential Petroleum within the Contract
Area; and

WHEREAS, the Contractor represents that it has the financial ability,
technical competence and professional skills to carry out the Petroleum
Operations herein described; and

WHEREAS, the Petroleum Operations Proclamation No. - / 1986
provides that a Petroleum Agreement may be entered into between the
Government and any person;

NOW, THEREFORE, the Government hereby grants to the Contractor in
consideration of the payments, covenants and agreements contained herein
on the part of the Contractor, the sole right to explore, develop and produce
Petroleum in the Contract Area and to exercise other rights granted by this
Agreement, and, further in consideration of the undertakings and covenants
contained herein, the Parties agree as follows:
SECTION I: SCOPE AND DEFINITIONS

1.1. Scope

This Agreement is a production sharing agreement and it shall cover
Petroleum Operations in the Contract Area. The Contract Area is described
and delineated in Appendix II hereto and is periodically adjusted in
accordance with the provisions of this Agreement. During the term of this
Agreement all Petroleum production resulting from the conduct of
Petroleum Operations shall be divided between the Parties in accordance
with the provisions of Sections VI through XIII. Kereof.

1.2. Definitions

In this Agreement, unless the * ‘ates otherwise, words in
the singular include the ph he plural indicatés the singular, and words
that are not defined heréin, but thataré defined in the Petroleum
Proclamation, shall have the meani “f

1.2.1. "Accounting Procedur Means the accounting procedures and
reporting requiremerits set forth in Appendix I hereto.

1.2.2. "Affiliate" of any“'specified Person means any person directly or
indirectly controlling -or controlled by or under direct or indirect
common control of another person. For the purposes of this
definition, "control" means the power to direct, administer, or
dictate the management and policies of such person or the
ownership of fifty per cent (50 %) or more of voting rights in such
Person; and the terms "controlling" and "controlled" have meanings
correlative to the foregoing.

1.2.3. "Appraisal Area" means the area within the Contract Area subject
to an appraisal work programme and budget as set forth in Section
5.3.2,

1.2.4, "Associated Natural Gas" means Natural Gas which exists in a
reservoir in solution with Crude Oil or, as gas-cap gas, in contact
with Crude Oil, and is or could be produced with Crude Oil.

1.2.5. "Barrel" means a quantity consisting of 158.984 litres at standard
atmospheric pressure of 1.01325 bar and temperature of fifteen
degrees Celsius (15°C).

1.2.6. "Calendar Quarter" means a period of three (3) consecutive months
beginning January 1, April 1, July 1, or October 1 and ending March
31, June 30, September 30 and December 31, respectively.
we]

1.2.7.

1.2.8.

1.2.9.

1.2.10.

1.2.11.

1.2.12.

1.2.13,

1.2.14,

1.2.15.

1.2.16,

1.2.17.

1.2.18

"Calendar Year" means a period of twelve (12) months commencing
January 1 and ending the following December 31, according to the
Gregorian Calendar.

"Commercial Discovery" means a discovery or an accumulation of
discoveries of Petroleum that, in the judgment of the Contractor,
can be demonstrated to be producible commercially based on
consideration of all pertinent operating and financial data as set
forth in Section 5.3.5.

"Contract Area" means the area described and delineated in
Appendix II hereto as adjusted in accordance with the provisions of
this Agreement regarding term, surrender and termination.

"Contractor" means the Contractor,
or assignees of any interest of thé

successors or any assignee
tractor.

"Crude Oil" means all hydry gdrbons regar less-of gravity which are
produced at the wellhead-in-a liquid State. at atmospheric pressure,
asphalt and ozoket, sand thi uid “hydrocarbons known as
distillate or condensgaté obtained:.frorn’Natural Gas by condensation
or extraction.

"Development Area"
containing a Com;

means an area within the Contract Area
ial-Discovery as set forth in Section 5.4.3.

"Development and” roduction Period" means the period set forth in
Sections 2.1 and 2.4.

"Effective Date" means the date this Agreement is signed by the
Minister and the Contractor.

"Exploration Period" means the period set forth in Sections 2.1, 2.2
and 2.3,

"Minister" means the Minister of Mines and Energy or any successors
in jurisdiction.

"Natural Gas" means hydrocarbons that are in a gaseous phase at
atmospheric conditions of temperature and Pressure including wet .
mineral gas, dry mineral gas, casing-head gas and residue gas
remaining after the extraction or separation of liquid hydrocarbons
from wet gas, and non-hydrocarbon gas produced in association with
liquid or gaseous hydrocarbons.

"Non-associated Natural Gas" means Natural Gas other than
Associated Natural Gas.

BO
ol
——

1.2.19.

1.2.20.

1.2.21

1.2.22

1.2.23

1.2.24

1.2.25

1.2.26

"Operating Agreement" means the agreement set forth in Section
P BAB! 8

"Participating Interest" means the Government's interest in
Petroleum Operations for a particular Development Area as set
forth in Section 6.1.

"Petroleum Proclamation" means the "Petroleum Operations
Proclamation No. /1986",

"Petroleum" means Crude Oil and Natural Gas and excludes
hydrocarbons produced from oil shales or tar sands.

"Petroleum Operations" means the operations authorized under this
Agreement, related to the exploration, ‘development, extraction,
production, field separation, treatment (but excluding refining),
storage, transportation of Petroleum up to the ‘peint’of exportation
or entry into a system for, \eStic consumptidn, and marketing of
Petroleum, excluding. ing of Crude Oil, but including the
processing of Natural Gas:-

{Means the costs and expenses
for the purposes of conducting
this Agreement, as set forth in

"Petroleum Operations C
incurred by the Contr:

"State" means the’State of Ethiopia.

"Subcontractor" means any person with whom the Contractor
establishes a relationship for the provision of services required for
performance under this Agreement.

vf

Cee oan eee

SECTION I: TERM, SURRENDER AND TERMINATION

2.1 Term

2.1.1.

2.1.2.

2.1.3.

2.2. Exploration Period

2.2.1.

2.2.2.

2.2.3.

This Agreement shall consist of an Exploration Period, and a
Development and Production Period, both of which may run
concurrently.

This Agreement shall remain in effect during the initial term of the
Exploration Period and all ext, thereof and shall
automatically terminate in its entiré of the Exploration
Period, except as to any Develop ee

is’ Agreement shall
remain in effect. opi Area during the
Development and F or the Development Area and
shall automatically ‘terminaté, with’ respect to each Development
Area upon the expiration-ef the Development and Production Period
for the relevant Develo ;

The initial term of the Exploration Period provided by this
Agreement shall be years, commencing on the
Effective Date hereof.

The Contractor shall begin Petroleum Operations within ninety (90)
days after the Effective Date. Petroleum Operations shall be
deemed to have begun when the Contractor has actually commenced
the movement of personnel and equipment to Ethiopia for the
purposes of conducting Petroleum Operations and, specifically, on
the date of departure for a direct Ethiopia destination of plane or
vessel transporting such personnel or equipment or both.

The Exploration Period shall have a first extension and a second
extension, following the initial term, for successive terms of

) years and ( ) years, respectively, each upon the
Contractor's application to the Minister at least sixty (60) days prior
to the termination date of the current term of the Exploration
Period, provided that the Contractor has fulfilled the exploration
work and expenditure obligations set forth in Section 5.1 for the
current term under this Agreement.

2.2.4.

2.2.5.

In order to enable the Contractor to complete drilling, logging,
testing or plugging of any exploratory well which is actually being
drilled, logged, tested or plugged at the end of the second extension
of the Exploration Period, the Minister shall grant a further
extension to such second extension for such a time as he determines
may be reasonable, which in any event shall not extend the term of
the second extension by more than six (6) months.

In order to expeditiously complete the evaluation of a discovery, the
Minister shall extend the term of the Exploration Period for an
additional (__) months term beyond the second extension
period for each area designated as an Appraisal Area upon the
Contractor's submission to the Minister, at least sixty (60) days prior
to the termination date of the second-extension, of an appraisal
work programme and budget under’Sectior’ 5
that the Contractor i
expenditure obligations
under this Agreement. T
that an Appraisal
and if no further®.éxt

€ontractor and in addition to the
bove, the Minister may extend the term of the
Exploration Peri . fespect to the Appraisal Area of a Natural Gas
discovery for a periéd up to __ (__) years for the purposes of
further appraising and evaluating the Natural Gas discovery and
establishing its economic viability as well as preparing a preliminary
development scheme of a Natural Gas project.

Upon justification by.
extensions set forth

2.3. Surrender during Exploration Period

2.3.1.

2.3.2.

2.3.3.

At or prior to the end of the initial term of the Exploration Period
the Contractor shall surrender at least per cent ( ) of the
original Contract Area. -

At or prior to the end of the first extension of the Exploration
Period the Contractor shall surrender at least per cent ( )
of the original Contract Area.

When calculating the surrender obligation under Sections 2.3.1 and
2.3.2, each area then designated as a Development Area shall be
deducted from the original Contract Area.
2.3.4.

2.3.5.

2.3.6.

2.3.7.

2.3.8.

At or prior to the end of the second extension to the Exploration
Period, the Contractor shall surrender the remainder of the original
Contract Area which is not included within an Appraisal Area or
Development Area.

The Contractor shall have the right to surrender at any time all or
Part of the Contract Area not designated as a Development Area,
upon giving the Minister prior written notice.

The location and configuration of any area to be surrendered by the
Contractor under this Section shall be submitted for approval to the
Minister which approval shall not be unreasonably withheld, sixty
(60) days prior to the date of each surrender and shall consist, as far
as practicable, of reasonably contiguoiss.area in order to facilitate
further exploration, ‘

No surrender shall reduce: inimum.. amount’ 6f Contractor's
exploration work and expenditure obligdtions.‘or the related bank
guarantee in respect :theréof ‘as provided in Sections 5.1 and 5.2.

hall be credited toward the
ligation under Sections 2.3.1 and

Any surrender under’ Secti
Contractor's next “surren
2.3.2.

2.4. Development and Prodiiction Period

2.4.1.

2.4.2.

2.4.3.

The term of the Development and Production Period provided for by
this Agreement in respect of a Commercial Discovery shall
commence on the date of adoption of the development plan as set
forth in Section 5.4.5 and shall continue until December 31 of the
(___) Calendar Year.

If, at the expiration of the Development and Production Period for
any Development Area, commercial production remains
economically feasible, the Minister shall, at the Contractor's
request, enter into good faith negotiations regarding an extension of
the Development and Production Period. .

If, subsequent to the designation of the area encompassing a
Commercial Discovery as a Development Area, the extent of the
area encompassing the Commercial Discovery is demonstrated to be
different than that designated in the development plan under
Section -5.4.5, the Development’ Area shall be adjusted
2.5.3.

2.5.4.

2.5.56

(f) if Petroleum Operations are interrupted for more than one
hundred eight (180) days.

The period of notice with respect to a termination event under
Section 2.5.2 (a) above shall be thirty (30) days, and with respect to
any other termination event specified in Section 2.5.2 shall be
ninety (90) days. If, however, the Contractor remedies the
termination event within the period of the notice, the Minister shall
withdraw the notice to the same effect as if the termination event
had not occurred under this Agreement, unless a termination event
of the same type has previously occurred under this Agreement, in
which case the Minister may, but is not required to, withdraw the
notice.
If a termination event specified in $é¢tion 2.5.2 is the result of
Force Majeure as set forth in Section. 16.3; then neither occurrence
unremedied shal!

ong as such Force

result in termination of this-Agreement
Majeure continues.

expires, in whole or in part,
toleum Operations in the area as
‘erminated or expired in an orderly

e harm or loss to the State or any

to which this Agreement
manner calculated to mini
person,

In the event of ‘surrender of an Appraisal Area or a Development
Area or termination of this Agreement, the Minister may require
the Contractor to continue, for the account of the Government,
Petroleum Operations for properties currently producing or capable
of producing Petroleum until the right and responsibility for
continuing such operations have been transferred to another person
or the Government or an agency thereof but for a period not to
exceed one hundred eighty (180) days after the date this Agreement
would otherwise terminate with respect to all or any portion of the
Contract Area concerned; provided, however, that the Government:

(a) shall bear all costs, risks and expenses of Petroleum
Operations during such take-over period to the extent this
period extends beyond the date that this Agreement would
otherwise terminate and shall be entitled during this same
period to all the production and proceeds from the sale
thereof;

(b) shall reimburse the Contractor within thirty (30) days after
the submission of an invoice specifying the costs and expenses
of such operations during such take-over period, such invoices
to be submitted no more than every thirty (30) days.
&

SECTION Il: GENERAL RIGHTS AND
OBLIGATIONS OF THE CONTRACTOR

3.1. Rights of the Contractor
3.1.1. The Contractor shall:

hduct Petroleum Operations
ith the provisions of this

(a) have the sole and exclusive right to
in the Contract Area in acco jan
Agreement;

-“Area and conduct

(b) have the right to enter’ 3
ithstanding this provision and

Petroleum Operations:
- the provisions of S

(@) permission may be granted other persons to explore for,
develop and produc linerals in the Contract Area other than
Petroleum, so léngas the activities of such persons do not
unreasonably interfére with Petroleum Operations; and

(ii) easements an rights of ways in the Contract Area of
reasonable scope and duration may be granted to other persons
for the benefit of land adjacent to the Contract Area;

(c) subject to the approval of the Minister, which approval shall not be
unreasonably withheld, have access over the Territory of Ethiopia
for the purpose of constructing, laying, operating and maintaining
both onshore and offshore pipelines, cables and any other facilities
required for Petroleum Operations;

(d) have the right, subject to approval of the Minister, to use water in
the Contract Area for operational Purposes, but the Contractor shall
not deprive any land, domestic settlement or livestock watering
place of the water supply to which they are accustomed;

(e) have the right for the purposes of Petroleum Operations to use
gravel, sand, clay and stone in the Contract Area subject to the
limitations set forth in Section 3.1.1 (b); and
—_—~

—])

3.1.2.

3.1.3.

3.2. Obligations in respect of the conduct

3.2.1.

3.2.2.

(f) have the right, subject to the approval of the concerned
authorities, to install, operate and use telecommunication
facilities.

The Contractor shall not carry on Petroleum Operations on any part
of the land in the Contract Area designated for a public purpose but
may have surface access over, on and through such land for the
Purpose of conducting Petroleum Operations to the extent such
access does not interfere with the public purpose.

The Contractor shall have the right to sell, assign, transfer, convey
or otherwise dispose of all or any part of the rights and interests
under this Agreement to any Affiliate or other person with the prior
written consent of the Minister, which consent. shall not be
unreasonably withheld.

Petroleum @perations

The Contractor shall ea the Petroleum Operations within the
scope of this Agreemei iligently and in accordance with generally
accepted international petroleumt, iridustry practice. The Contractor
and its employees shall perférrh, ‘ne business activities in Ethiopia
outside the scope of thi greement without the prior written
consent of the Minist .

Specifically, the: Contractor shall in accordance with generally
accepted internatiorial petroleum industry practice:

(a) ensure that all machinery, plant, equipment and installations
used in Petroleum Operations are of Proper and accepted
construction and are kept in good repair;

(b) ensure that all exploratory wells with significant shows of
Petroleum are properly tested;

(c) use the resources of the Contract Area as productively as
Practicable, prevent damage to producing formations and
ensure that Petroleum discovered, mud or any other fluids or
substances do not escape or waste;

(d) prevent damage to Petroleum and water bearing strata that
are adjacent to a producing formation or formations and
prevent water from entering any strata bearing Petroleum,
except where water injection methods are used for secondary
recovery operations or are intended otherwise in accordance
with generally accepted international petroleum industry
practice;

32

s
3.2.3.

3.2.4,

(e) use its best efforts, including complying with the provisions of
Section 9.1, to protect the State from loss of Production by
reason of production on adjacent areas under the control of
authorities other than the State;

(f) properly store Petroleum in receptacles constructed for that
Purpose, and not store Crude Oil in an earthern reservoir,
except temporarily in an emergency; and

(g) drain waste oil and salt water and place refuse into
receptacles constructed for that purpose and situated at a safe
distance from any tank, well, starage or other facility and
dispose of waste oil, salt water afid-refuse in accordance with
generally accepted intern troleum .industry practice,
avoiding pollution. . .

In conducting offshore ‘tractor shall ensure that

works and installati

yed, equipped and maintained
nient channels for shipping;

(a) constructed, pI

(b) fitted with wnayigational aids approved by the appropriate
Government “ authority;

(c) illuminated between sunset and sunrise in a manner approved
by the appropriate Government authority; and

(d) kept in good repair and working order.

Prior to commencing the drilling of any well covered by this
Agreement or reentering any well on which work has been
discontinued for more than six (6) months, the Contractor shall give
the Minister thirty (30) days written notice explaining the
justification for such drilling and submit a drilling program with a
well location report. The Minister may, in his discretion, waive this
thirty (30) day notice requirement.
— HL

3.2.5.

3.3. Abandonment and disposal of

3.3.1.

3.3.2.

3.3.3,

3.3.4.

The Contractor shall be entitled to employ any person qualified in
the judgment of the Contractor to undertake Petroleum Operations
on the Contractor's behalf.

Any Subcontractor retained by the Contractor shall have the
necessary professional experience to perform the task to be assigned
and the Contractor shall ascertain that any Subcontractor shall
abide by all applicable laws and regulations of Ethiopia and the
relevant provisions of this Agreement. The Contractor shall notify
the Minister in writing of the name and address of any
Subcontractor retained within thirty (30) days of such retention.

The employees of the Contractor and any Subcontractor shall abide
by the applicable laws of Ethiopia and:shall respect local customs in
the country. °

2 except.where there is danger to the safety
and health of human life or. a f significant damage to the
environment or a risk of sigsiificant’ economic loss, abandon a well or
withdraw casing, tubing wn-hole pumps or other down-hole
equipment therefrom/or témove surface equipment used or useful in
production therefioin;.if’any, prior to giving the Minister (a) thirty
(30) days written’notice of such action with respect to a well that is
or has been producing within a Development Area and (b) seventy-
two (72) hours written notice of such action with respect to any
other well.

The Contractor shall securely plug and clearly mark any well that it
abandons in accordance with generally accepted international
petroleum industry practice to prevent pollution, sub-sea damage or
damage to underground strata through the entry of water or
otherwise.

The Contractor shall state in its notice of abandonment of a well
whether the well is capable of providing a fresh water supply and if
required by the Minister, the Contractor shall complete such well
and render it operational for producing water at its own cost and
expense,

Where the Contractor applies to abandon an exploratory well in
which Petroleum of potentially commercial significance has not
been found, the Minister may request the Contractor to deepen,
sidetrack or test that well subject to the following provisions:

(a) any such additional Petroleum Operations shall be at the sole
cost, risk and expense of the Government, and the Government
shall advance to the Contractor the funds necessary to
conduct the drilling operations;
ons

3.3.5.

3.3.6.

(b) the Contractor shall not be obligated to undertake such
additional work if it will materially interfere with the conduct
of the Contractor's Petroleum Operations or if it is not
technically or operationally feasible; and

(c) the Government shall keep the Contractor informed about
such additional work and in the event that the operations
undertaken under this Section 3.3.4 result in a discovery which
the Contractor elects to evaluate and/or develop as a
Commercial Discovery, the Contractor shall reimburse the
Government per cent ( %) of the costs and expenses
incurred by the Government for the conduct of the operations
and such sum shall be paid within thirty (30) days of such
election made by the Contractor lf the Contractor does not
make such election,. the .Government may require the
Contractor to surrender all ‘tights over such discovery.

The Contractor shall within“sixty (60).days “after termination or
expiration of this Agréefnent or the-.surrender of part of the
Contract Area, ‘xpiration. ‘ake-over period in Section
2.5.5, if later, dellyer to the. Minister’ in good repair and working
order, each well within the ‘area covered by the termination,
expiration, or surrende! producing or capable of producing
Petroleum, together :” all casing, tubing and surface or sub-
surface equipment’ used’ or useful in the conduct of producing
operations, unless the Minister requires the Contractor to plug the
well. .

In the case of termination or expiration of this Agreement or the
surrender of an area within the Contract Area pursuant to the terms
hereof, if the area, or part thereof, subject to the termination,
expiry or surrender has been determined to be capable of production
or is currently producing or has previously produced Petroleum
commercially, the Contractor shall transfer at no cost to the
Government the plants, appliances and installations in the area
subject to the termination, expiry or surrender. The Minister may
decline the transfer and the Minister may require the Contractor to
remove all or some of the plants, appliances and installations at no
cost to the Government.

3.4. Records and reports of Petroleum Operations

3.4.1.

The Contractor shall record, in an original or reproducible form of
good quality and on tapes where relevant, all geological and
geophysical information and data relating to the Contract Area
obtained by the Contractor in the course of conducting Petroleum
|

3.4.2.

3.4.3.

3.4.4,

3.4.5.

Operations thereon and shall deliver a copy of all such information
and data, including the interpretations thereof and logs and records
of wells, to the Minister as soon as practicable after the same has
come into the possession of the Contractor.

The Contractor shall keep logs and records of the drilling,
deepening, plugging or abandonment of wells consistent with
generally accepted international petroleum industry practice and
containing particulars of:

(a) the sub-surface strata through which the well was drilled;

(b) the casing, tubing and down-hole equipment run in the well and
modifications and alterations the:

(c) Petroleum, water and workabi

(d)

minerals encountered; and

y the Minister.

shall be submitted to the
Minister in the form’ of, mpletion reports as soon as

practicable.

The Contractor .-may move, for the purpose of laboratory
examination or ‘analysis, petrological specimens or samples of
Petroleum found ifthe Contract Area and characteristic samples of
the strata or water encountered in a well and, as soon as
practicable, shall give the Minister, without charge, a
representative part of each specimen and sample removed.

The Contractor shall supply to the Minister:

(a) daily reports on drilling operations and weekly reports on
geophysical operations;

(b) within fifteen (15) days after the end of each Calendar
Quarter, a report on the progress of Petroleum Operations
during the preceding Calendar Quarter covering:

(i) a detailed description of the Petroleum Operations
carried out and the factual information obtained;

(ii) a description of the area in which the Contractor has
operated;

(iii) an account of the expenditure on Petroleum Operations

in accordance with the Accounting Procedures set forth
in Appendix I; and

. 36
3.4.6.

3.4.7.

3.5. Joint liability and indemnity

3.5.1.

3.5.2.

3.5.3.

(iv) a map indicating the location of all wells and other
Petroleum Operations;

(c) within three (3) months of the end of each Calendar Year, an
annual report covering the matters specified in paragraph (b)
for the preceding Calendar Year.

The Contractor shall submit copies of all contracts or agreements
with Subcontractors as soon as practicable after execution of such
contracts or agreements.

The Contractor shall supply any further information concerning the
Petroleum Operations that the Minist

At any time where the ; of more than one person,

their liability shalt’

Minister a copy of the joint

The Contractor shall suppl
en those persons as soon as it is

operating agreement
available.

The Contractor ®.shall obtain and maintain for the Petroleum
Operations insurance of the type and for such reasonable amounts
and coverage as may be approved by the Minister. The said
insurance shall, inter alia, cover loss or damage to al! installations
and equipment used in Petroleum Operations, pollution, property
insurance and third partly liability insurance.

The Contractor shall indemnify, defend and save the State harmless
against all claims, losses and damage of any nature whatsoever,
including without limitation, claims for loss or damage to property,
or death of or injury to persons caused by, or resulting from, any
operation conducted by or on behalf of the Contractor under the
terms of this Agreement.

3.6. Local employment, training and preference

3.6.1.

The Contractor and the Subcontractors shall give preference to the
employment of Ethiopian nationals in all Petroleum Operations to
the fullest extent possible, provided such nationals have the required
qualifications and experience.

37
— se ss

wt

| en

en wee)

3.6.2. The Contractor shall establish a training and employment
programme, approved by the Minister, for Ethiopian nationals and
shall contribute a minimum of ( ) United States dollars
per year during the Exploration Period, increased to a minimum of

) United States dollars per year during the
Development and Production Period, for the training of Ethiopian
nationals as may be identified by the Minister.

3.6.3. The Contractor and the Subcontractors shall give preference to
Ethiopian materials, products and services used in Petroleum
Operations where those materials, Products and services are of
comparable quality and are readily available at competitive prices.

3.6.4. The Contractor shal! submit a report
employment of Ethiopian nationals and the utilization of
materials, products and services’ x
Minister. In addition, the C
employing, notify the...
conditions of employmen

‘@,regular basis detailing the
Ethiopian

3.7. Environmental and saféty m

3.7.1. The Contractor shall | Petroleum Operations in a safe and
Proper manner in-acGordance with generally accepted international
petroleum industry jpractice and shall cause as little damage as
reasonably practicable to the general environment, including, inter
alia, the surface, air, seas, lakes, rivers, marine life, animal life,
plant life, crops, other natural ressources and property, and shall
forthwith repair any damage caused to the extent reparable, and
shall pay reasonable compensation for all damage which is beyond
repair.

3.7.2. In the event of a blow-out, accident or other emergency, the
Contractor shall take immediate steps to bring the emergency
situation under control and protect against loss of life and property
and prevent harm to natural resources and the general environment.

3.7.3. The Minister may, if he reasonably determines that the Petroleum
Operations may endanger persons or property, harm natural
resources or the general environment, cause pollution, harm marine
life, animal life or plant life, or interfere with navigation and
fishing, order the Contractor to take reasonable remedial measures
and order the Contractor to discontinue Petroleum Operations
pending the implementation of those measures.
beg

ee eee a ee

3.8. Registration and office

3.8.1.

3.8.2.

The Contractor shall register to do business with the appropriate
Ethiopian authorities and shall establish and maintain an office in
Ethiopia.

The Contractor shall notify the Minister, before Petroleum
Operations begin, the name and address of the person resident in
Ethiopia who will supervise the Petroleum Operations, and prior
notice of any subsequent change shall be given to the Minister.

|
|

SECTION IV: GENERAL RIGHTS AND OBLIGATIONS
OF THE GOVERNMENT AND THE MINISTER

4.1. Rights of the Government and the Minister

411.

4.1.2.

The Minister, or a person authorized by him in writing, may at all
reasonable times inspect Petroleum Operations, and any records of
the Contractor relating thereto, and the Contractor shall pay all
reasonable expenses connected with such an inspection.

The Minister may require the Contra¢tor-'to perform an obligation
which the Contractor has failed.to-petform under thi Agreement by
giving reasonable written i and after. ‘eto comply with
that notice, may execute necessat'y, works for which the
Contractor shall pay forth i “may give notice to the
Contractor to perfor : ereunder at any time, but not
later than ninety ¢ fe"'termination or expiration of
this Agreement or surrende . part of the Contract Area to
which the obligation rela Failure of the Minister to provide
notice to the Contractor, under this provision shall not constitute a
waiver of any other. rights the Minister may have under this
Agreement in cohne¢tion with the performance of any obligation of
the Contractor. ~

4.2. Obligations of the Government and the Minister

4.2.1.

4.2.2.

The Government shall not unreasonably refuse to grant or renew any
visas, work and entry or exit permits necessary for personnel
employed in the Petroleum Operations by the Contractor or its
Subcontractors. and their dependants; nor shall the Government
unreasonably refuse to grant any necessary rights of way and
easements as may be required by the Contractor “or its
Subcontractors.

The Minister shall use his best efforts to assist and expedite the
execution of Petroleum Operations carried on hereunder by
rendering all necessary assistance in obtaining visas, work or other
permits, authorizations, import or other licences, and rights of way
and easements as may be necessary.

49
SECTION V: WORK AND EXPENDITURE

OBLIGATIONS AND BUDGETS

5.1. Exploration

5.1.1.

5.1.2.

5.1.3.

The Contractor shall carry out the following work obligations and
make the following exploration expenditure during the initial term
of the Exploration Period:

(a)

(b)

The Contractor
make the follo:

geological and geophysical operations, including ( )
kilometers of seismic ‘surveys “minimum expenditure of

( ) Unite: Such seismic
operations; and “

“exploratory-well(s) to a minimum depth

drill

of meters..per Well with minimum drilling
expenditure © : } United States dollars for each
such well,

"carty out the following work obligations and
-exploration expenditures during the first

extension to the Exploration Period:

(a)

(b)

geological and geophysical operations, including ( )
kilometers of seismic surveys with minimum expenditure of
( ) United States dollars for such seismic
operations; and

drill ( ) exploratory well(s) to a minimum depth of
meters per well with minimum drilling
expenditure of ( ) United States dollars for each
such well,

The Contractor shall carry out the following work obligations and
make the following exploration expenditures during the second
extension to the Exploration Period: ,

(a)

(b)

geological and geophysical operations, including ( )
kilometers of seismic surveys with minimum expenditure of

) United States dollars for such seismic
operations; and

drill ( ) exploratory well(s) to a minimum depth of

meters per well with minimum drilling
expenditure of ( ) United States dollars for each
such well.
5.1.4. The required minimum expenditure obligations set forth in Sections
5.1.1, 5.1.2 and 5.1.3 are expressed in constant United States dollars
of the month of the Effective Date and shall be adjusted annually on
the anniversary of the Effective Date, so as to reflect the balance
of Contractor's minimum expenditure obligations, as follows:

(a) at the end of each year of the Exploration Period, the

minimum expenditure obligations for the initial term of the
1 Exploration Period, the first extension or second extension,
: whichever is applicable, shall be reduced in accordance with
paragraph (b) below by the amount of expenditure actually
made during that year on seismic’ and exploratory drilling

work; .
= a
(b) in determining the. int of expen e actually made
] during a year ot -and exploratory drilling work and only
for the purposes:.of making th justment provided for in
Sections 5. and 5.1. iQ. amount of expenditure in
ead excess of thé“ amount: ied for each specific work in

Sections 5.1.1, 5. 5.1.3 (as adjusted for inflation, in
accordance with-paragtaph (c) below, between (i) the month of
the Effective, Date “and -(ii) the month in the prior year

| corresponding té~the month of the Effective Date) shall be
considered, unless otherwise agreed to in writing by the

Minister;

(c) at the end of each year of the Exploration Period, in order to
determine the minimum expenditure obligations for the
remaining years of the initial term of the Exploration Period,
the first extension or second extension, whichever is
applicable, the balance of the minimum expenditure
obligations corresponding to such term at the end of the prior
year, as reduced for expenditure under the provisions of
Section 5.1.4 (a), shall be adjusted by multiplying that amount
by the number which is the sum of one (1) and the decimal
equivalent of the percentage change in the monthly index of
U.S. Consumer Prices, seasonally adjusted, as reported in the
"International Financial Statistics" of the International
Monetary Fund between (i) the month in the year of the
adjustment corresponding to the month of the Effective Date
and (ii) the month in the prior year corresponding to the month

J
]
| of the Effective Date.
J
|

5.1.5. If, during the initial Exploration Period or the first extension
thereof, the Contractor exceeds the expenditure obligations for such
period, then such excess may be credited toward the expenditure
obligations for the following extension or extensions of the
Exploration Period. -
5.1.6.

5.1.7.

5.1.8.

5.1.9.

The fulfilment of any work obligations shall not relieve the
Contractor of the corresponding expenditure obligations; nor shal!
the fulfilment of any expenditure obligations relieve the Contractor
of the corresponding work obligations. If the continuation of any
drilling activity is precluded for justifiable technical reasons, prior
to reaching the minimum depth herein specified, the Minister shall
authorize the Contractor to terminate such activity and may deem
the Contractor to have met the work obligation in respect of that
well or may specify an appropriate and reasonable substitute work
obligation.

The Contractor shall prepare and submit to the Minister for
discussion, thirty (30) days after the Effective Date, the following:

(a) a general statement of expla

At “of the exploration work programme and
itial term of the Exploration

repare and submit to the Minister for
discussion, ninety.(90) days before the end of each year in the

(a) _ revisions, if any, to the general statement of exploration work
and budget for the remaining years of the Exploration Period;
and

(b) a detailed statement of the exploration work programme and
budget for the next year in the Exploration Period.

The Contractor may make changes to the detailed statement of -
exploration work programme and budget therefor for any year of the
Exploration Period, if those changes do not materially affect the
original objectives of the statement. The Contractor shall notify the
Minister of such changes as soon as practicable.

5.2. Bank guarantee

5.2.1.

The Contractor shall provide to the Minister at the commencement
of the initial term of the Exploration Period and each extension
thereof, a bank guarantee for the minimum expenditure obligations
set forth herein as adjusted under Sections 5.1.4 and 5.1.5, from an
institution and in a form acceptable to the Minister, and in an
amount which shall correspond to expenditure obligations for the
applicable term of the Exploration Period.
5.2.2.

od

5.2.3.

5.3. Discovery and appraisal :

5.3.1.

5.3.2.

If, at the end of the initial term of the Exploration Period, any
extension thereof or upon the date of expiration or termination of
this Agreement, the Contractor has not made the minimum work
obligations and/or the expenditure obligations required during the
initial term of the Exploration Period or any applicable extension
thereof, the Contractor or its guarantor shall immediately pay the
amount corresponding to the unexpended obligations to the
Government. If, however, as provided in Section 5.1.5, during the
initial term of the Exploration Period or the first extension thereof,
the Contractor exceeds its expenditure obligations for such period,
the excess shall be credited toward the expenditure obligations for
the following extension or extensions of, the Exploration Period and
the amount of the required guarantee-,shall be correspondingly
reduced, : E

The amount of any bank I term of the
Exploration Period or 2 ior C Shall be adjusted
annually to reflect th “expenditure actually made on

The Contractor shall notify the Minister as soon as practicable, but
in no event later than (48) hours, after the discovery of Petroleum
within the Contract Area. This notice shall include all available
details of the discovery and particulars on any testing programme to
be undertaken in order to allow the Minister to send a
representative during testing operations.

Within ninety (90) days after the date of the notice of the discovery
under Section 5.3.1, if the Contractor considers that a discovery
merits appraisal, the Contractor shall submit to the Minister a
detailed appraisal work programme and budget to evaluate as
expeditiously as possible whether the discovery is a Commercial
Discovery.

This work programme shall include an indication of the location,
nature and size of the discovery, with a designation of the area to
be included in the evaluation, which area shall be designated as an
Appraisal Area. The appraisal work programme shall also include all
drilling, testing and evaluation to be conducted in the Appraisal
Area and the preparation of all technical and economic studies
related to recovery, treatment and transportation of Petroleum

44

4
5.3.3.

5.3.4,

5.3.54

from the Appraisal Area. The duration of this appraisal work
programme shall not exceed (__) months unless otherwise
agreed in writing by the Minister and, in any event, it shall not
exceed the remaining term of the Exploration Period as provided in
Section 2.2 of this Agreement. Performance of the obligations under
an appraisal work programme and budget shal! not satisfy all or any
part of the exploration work and expenditure obligations for the
Exploration Period set forth in Section 5.1, as those obligations are

separate and independent.

If the Minister does not request in writing any changes to the
appraisal work programme and budget for any Appraisal Area within
thirty (30) days after receipt thereof, the programme shall be
deemed approved and adopted by the ister.

If the Minister requests - changes to. thé. “appraisal work
programme and budget f nyAppraisal-Area,~then the Contractor
and the Minister shatl iéet within “fifteen (15) days after the
Minister's writter tification as.to: these requested changes to
agree on an appraisal work. -prograrime and budget. The work
Programme and budget shall. be“approved and adopted by the
Minister after such agree 't. has been reached, and, in any event,
shall be deemed approved“and adopted by the Minister thirty (30)
days after written notification of the requested changes.

After adoption of the appraisal work programme and budget, the
Contractor shall diligently continue to evaluate the discovery
without undue interruptions until the Contractor determines
whether the discovery is a Commercial Discovery.

Within thirty (30) days after the evaluation is completed, but in any
event prior to the expiration of the Exploration Period, the
Contractor shall notify and report to the Minister whether the
Appraisal Area or any part thereof contains a Commercial
Discovery. Such report shall include all relevant technical and
economic data relating thereto. -

For the purposes of this Section, the Contractor shall make a
determination as to whether a discovery is a Commercial Discovery
on the basis of whether that discovery can be produced
commercially after consideration of all pertinent operating and
financial data collected during the performance of the appraisal
work programme and otherwise, including but not limited to Crude
Oil or Natural Gas recoverable reserves, sustainable production
levels and other relevant technical and economic factors, according
to generally accepted international petroleum industry practice.

a
[oa]
5.4. Development and production

5.4.1,

5.4.2.

5.4.3,

5.4.4,

If the Contractor reports that the discovery for any Appraisal Area
is a Commercial Discovery under Sections 5.3.4 and 5.3.5, a
development plan shall be prepared and submitted to the Minister
within six (6) months after the completion of the appraisal work
programme.

The development plan shall be prepared on the basis of sound
engineering and economic principles in accordance with generally
accepted international petroleum industry practice, shall ensure
that the Petroleum deposits do not suffer an excessive rate of
decline of production or an excessive loss of reservoir pressure and
shall adopt the optimum economic well.'spacing appropriate for the
development of those Petroleum depos,

(a)

ry’in the Contract Area, and shall
be designated as_ the Jevelopment Area for the Commercial

Discovery concern:

(b) proposals relating to the spacing, drilling and completion of
wells, the “production and storage installations, and
transportation and delivery facilities required for the
production, storage and transportation of Petroleum;

(c) proposals relating to necessary infrastructure investments,
training and employment of Ethiopian nationals, and plans to
maximize the use of Ethiopian materials, products and
services in accordance with Section 3.6 herein;

(d) a production forecast and a detailed estimate of the
investment and expenses involved; and

(e) an estimate of the time required to complete each phase of
the development plan.

The Minister may require the Contractor to provide within a
specified time period such further information as the Minister may
reasonably need to evaluate the development plan for any
Development Area.

The Minister may also request that the Contractor makes such
revisions to the development plan as are reasonable to contribute to
the efficient development of Ethiopian infrastructure and to assist
other national needs, without impairing the economic Viability of
the development of the Development Area.

46
eo fee A

5.4.5.

5.4.6.

5.4.7.

5.4.8,

5.4.9.

If the Minister does not request in writing any changes to the
development plan within ninety (90) days after receipt thereof, the
plan shall be deemed approved and adopted by the Minister.

If the Minister requests any changes to the development plan, then
the Contractor and Minister shall meet within fifteen (15) days of
the Minister's written notification as to these requested changes to
agree on a development plan. The plan shall be approved and
adopted by the Minister after such agreement has been reached and,
in any event, shall be deemed approved and adopted by the Minister
sixty (60) days after written notification of the requested changes.

After the development plan has been adopted by the Minister, the
Contractor shall submit to the Ministerfor discussion ninety (90)
days before the end of each Calendar:Yeat in the Development and
Production Period a detailed sta int of the:-development work
programme and budget r--for the following year; provided,
however, that a detail Statement, of the’ development work
programme and the budget therefor forthe. first full Calendar Year
id Production,“Period and the portion of the
year preceding the’-first full Calendar Year, shall be submitted
within ninety (90) days af e date of adoption by the Minister of
the development plan unde¥ Section 5.4.5.

Each such annua detaifed statement of the development work
programme and ‘budget therefor shall be consistent with the
development plan adopted by the Minister under Section 5.4.5.

The Contractor may submit, during the term of the Development
and Production Period, revisions to any development plan. These
revisions shall be consistent with the provisions of Section 5.4.2 and
shall be subject to the approval procedure set forth in Sections
54.54

The Contractor shall commence development work no later than six
(6) months after the date of adoption of the development plan under
Section 5.4.5. °

Where the Minister and the Contractor agree that a mutual
economic benefit can be achieved by constructing and operating
common facilities (including, but not limited to, roads, pipelines and
other transportation, communication and storage facilities), the
Contractor shall use its best efforts to reach agreement with other
producers on the construction and operation of such common
facilities.

Other producers may use the facilities of the Contractor where

47
|
]
J
|
J
|

there exists excess capacity and on payment of a reasonable
compensation which includes a reasonable return on investment to
the Contractor and provided such use does not materially interfere
with the Contractor's Petroleum Operations.

48
—_ fi eT _—

x

Le ee a CO

SECTION VI: GOVERNMENT PARTICIPATION

6.1. Government participation

6.1.1.

6.1.2.

6.1.3.

The Government may participate i in the Petroleum Operations in any
Development Area and acquire a Participating Interest not to
exceed per cent ( ) therein. The Government may
acquire such interest either directly..or through a specialized
Government entity.

The Government shall notify? the Contract writing of its
decision to participate witl a x (120) days after

Section 5.4.5 for the velopment Area concerned. The
notice shall specify-the percentage’intérest to be acquired by the
Government and the* identity Government entity that will
hold the interest if othe: he Government itself.

If the Government ‘elects to participate with respect to any
particular Develop it-Area, then:

(a) the Government's participation shall be effective from the
date of adoption of the development plan under Section 5.4.5
for the particular Development Area concerned;

(b) the Government or the Government entity, whichever is
specified, and the Contractor shall within ( ) months
after the Government participation is effective enter into an
Operating Agreement in a mutually acceptable form
consistent with generally accepted international petroleum
industry practice and this Operating Agreement shall not
create or be considered as a partnership or any other similar
entity;

(c)_ the Government shall, within thirty (30) days after the end of
the Calendar Quarter in which it elected to participate,
reimburse the Contractor, without interest, for the
Government pro-rata share of expenditure incurred by the
Contractor in conducting Petroleum Operations in the
Development Area concerned from the date of adoption of the
development plan under Section 5.4.5 to the date of payment;

43
[ar ees Or a Se pe ee pee —7

| io

(d)

(e)

(f)

the person acting as operator shall remain as operator of the
Development Area in accordance with the rights, authorities
and obligations of the operator under the Operating
Agreement;

the Government, as a party under the Operating Agreement,
shall in respect of the Development Area concerned:

(i) have the right to vote in proportion to its Participating
Interest on all decisions made under an Operating
Agreement which permit a vote by a party;

(ii) separately take and dispose of its Participating Interest
share of all Petroleum produced and saved;

iii) pay its proportionate Re
conducting Petroleum
Operating Agr

the expenditure incurred in
‘erdance with the

(iv)

(v)

the Government may, upon reasonable written notice, require
the Contractor to lend to the Government up to per
cent ( %) of the funds required to pay the Government's
pro-rata share of expenditure. The loan shall bear interest at

per cent. The Government shall make repayments of the
Toan on a quarterly basis in an amount equal to per cent
( ) of the difference between the gross receipts
attributable to the Government's Participating Interest’ in the
Development Area and the costs and expenses, including
royalty but excluding income taxes, attributable to the
Government's Participating Interest in the Development Area
for Petroleum Operations. Repayments of the loan shall be
applied first to accrued and unpaid interest and the balance
shall be applied in reduction of the outstanding principal
balance.

a
oO
SECTION VII: COST RECOVERY
| AND PRODUCTION SHARING

7 7.1. Cost recovery

71d The Contractor shall be entitle:

Costs from Crude Oil prod ed.

| not used in Petroleum Opi
provisions of this Sectia

ispose, in each Calendar Year, of
ter referred to as "Cost Oil") the
value of which is equal tot! coverable Petroleum Operations Costs
| for that Calendar Year, limited to an amount not exceeding the
maximum share of duétion determined according to the following
incremental scale:

ad 7.1.2 The Contractor shall retain
! that volume of Crude Oil (he

Average daily production from Maximum share of average daily
; the Contract Area production available for cost recovery
] First 20,000 Barrels/day ; %

Next 30,000 Barrels/day ~ %
Any volume over first 50,000 Barrels/day %

] 7.1.3. To the extent that the recoverable Petroleum Operations Costs for
any Calendar Year exceed the value of the maximum amount of Crude
Oil available under Section 7.1.2, the excess shall be carried forward
] for recovery in the next succeeding Calendar Year or Calendar Years.

7.1.4. | For the purpose of valuation of Cost Oil, the provisions of Section 12.1
shall apply.
7.2.

7.2.1.

7.2.2.

7.2.3,

7.2.4.

Production sharing

The balance of Crude Oil remaining in any Calendar Year after
deduction of the royalty payments under Section 11.2 and after
recoverable Petroleum Operations Costs have been satisfied to the
extent and in the manner aforesaid in Section 7.1, shall be referred to
as "Profit Oil" and shall be shared, taken and disposed of between the
Government and the Contractor as follows:

Increments of Profit Oil Government's Contractor's
share share

First 20,000 Barrels/day
Next 20,000 Barrels/day
Next 30,000 Barrels/d:
Next 30,000 Barrels/da

Any volume over first
100,000 Barrels/day _

For the purpose of this Section, Cost Oil and Profit Oil calculations
shall be done for each Calendar Quarter on an accumulative basis. To
the extent that actual quantities, prices and expenses are not known
on the date of said calculations, provisional estimates shall be made
based on the annual development work Programme and budget
submitted to the Minister under Section 5.4.6. Within thirty (30) days
of the end of each Calendar Quarter, adjustments shal! be made based
on actual quantities, prices and expenses in relation to such Quarter.

Within sixty (60) days of the end of each Calendar Year, a final
calculation of Cost Oil and Profit Oil based on actual data pertaining
to that Year shall be prepared and any necessary adjustments shall be
made.

The Government may elect to take in kind all or any part of the total
Government's share of Profit Oil under this Section 7.2 or direct the
Contractor to lift and market all or any part of such Crude Oil, all in
accordance with the provisions of Section 8.2.

If the Government elects not to take and receive in kind all or part of
the Government's share of Profit Oil, the Contractor shall make
Payment to the Government for the Government's share of Profit Oil
not taken in kind within thirty (30) days after the end of each month.

te
SECTION VII: PRODUCTION RATE AND MARKETING

8.1. Production rate

8.1.1.

8.1.2.

8.2. Marketing

8.2.1.

8.2.2.

8.2.3.

8.2.4.

The Contractor shall produce Petroleum at the maximum economic
efficient rate having consideration for generally accepted
international petroleum industry practice and international
standards for the conservation o: etroleum resources. The
Contractor shall submit ninety (9) days--before the start of each
each

Development Area.

The Contractor sh.
regular basis and

9 in to be desi nated by the Minister.

The Contractor, i: lirécted by the Government, shall be obligated
to market all or any part of the Petroleum produced and saved from
the Contract Area subject to the provisions of this Agreement.

Except to the extent the provisions of Section 6.1 with respect to
Government participation or Section 10.1 with respect to domestic
consumption are applicable, or to the extent the Minister elects to
take in kind all or any part of the royalty production under Section
11.2 or the Government's share of Profit Oil under Section 7.2, the
Contractor shall be entitled to take and receive and freely export
Petroleum produced under this Agreement.

Title to Petroleum produced to which the Contractor is entitled
under this Agreement shall pass to the Contractor at the wellhead.

One hundred and eighty (180) days prior to the estimated date of
commencement of regular production from the first Development
Area, the Minister shall notify the Contractor in writing whether it
elects to take in kind all or any part of the royalty production under
Section 11.2 or the Government's share of Profit Oil under Section
7.2.

ol
wo

its
8.2.5.

8.2.6.

This election shall be effective until the Minister elects in writing
to change its election with respect to taking in kind all or any part
of the royalty production or the Government's share of Profit Oil in
which case the new election shall be effective one hundred eighty
(180) days after the date the Minister gives written notice of such
election; provided, however, that such election shall not interfere
with the proper performance of any sales agreement for Crude Oil
produced within the Contract Area that the Contractor has
executed prior to the notice of such election.

Failure by the Minister to give timely notice of its original election
shall be conclusively deemed to evidence the Minister's election not
to take in kind all or any part of the royalty production or the
Government's share of Profit Oil. Any sale by the Contractor of the
toyalty production or the Government's share of Profit Oil shall not
vithout the written

consent of the Minister.

The Minister shall take,
entry into a syste
reasonable intervals during ridd-of its election to take Crude
Oil in kind as provided in Se

9 he date of commencement of regular
production from velopment Area, the Parties shall agree on
procedures cover. he scheduling, storage and lifting of produced
Crude Oil from thé“agreed upon point of exportation or entry into a
system for domestic consumption,

At a reasonable time:

If the Minister elects not to take and receive in kind all or any part
of the royalty production or the Government's share of Profit Oil,
then the Minister may direct the Contractor to market or itself buy
such production, whichever the Contractor shall elect to do, and the
price paid to the Government for such production shall not be less
than the value for that Petroleum determined in accordance with
Section 12.1. In such event, the Contractor shall pay the royalty and
Government's share of Profit Oil in accordance with the provisions
of Sections 7.2, 11.2 and 14.1.2,
[eee ees

SECTION IX: UNITIZATION

9.1. Unitization

9.1.1.

9.1.2.

9.1.3.

9.1.4,

If commercially producible deposits extend beyond the Contract
Area into other parts of the Territory of Ethiopia in which other
persons have contracts for the exploration and production of
Petroleum, or in which another contract has been granted to the
Contractor, the Minister may require, that the Contractor develop
and produce Petroleum therefrom in, Go-qperation with such other
contractors. The Minister may” re the Contractor to adopt
similar arrangement for other-ateas' within the tract Area where
those areas, if developed-and.prodiced in cénnection with Petroleum
deposits in any adjacent aréas, would be.comimercially producible.

thé, Contractor shall co-operate with
coposal for joint development and
production of such Pet im ‘deposits. This proposal shall be
submitted for approval” ie Minister within six (6) months after
the Contractor's-receipt of the Minister's notification, which
approval shall not be:unreasonably withheld.

If the Minister juires,
other contractors in’ préparin;

If the proposal is not submitted within the period so stated or if the
Minister does not approve that proposal, the Minister may prepare
or cause to be prepared in accordance with the generally accepted
international petroleum industry practice and at the cost of the
Contractor and the other contractors involved, a plan for joint
development and production.

If the Minister adopts such a plan, the Contractor shall comply with
all the conditions contained therein, provided that those conditions
do not reduce the economic benefit to the Contractor under this
Agreement.

The provisions of Sections 9.1.1, 9.1.2 and 9.1.3 shall be applicable
to deposits of Petroleum within the Contract Area that extend to
areas outside the boundaries of the State; provided, however, that in
these cases the Minister shall be empowered to impose the special
rules and conditions which may be necessary to comply with the
general principles of international law and satisfy obligations under
an agreement with an adjacent state with respect to the production
of such Petroleum deposits.

ol
a
2

SECTION X: DOMESTIC CONSUMPTION

10.1. Domestic consumption

10.1.1.

10.1.2.

10.1.3.

10.1.4.

The Minister may require the Contractor by written notice given
one hundred eighty (180) days in advance to supply Crude Oil to the
State to meet the State's domestic consumption needs. Such Crude
Oil shall be supplied from the Crude Oil.to which the Contractor is
otherwise entitled under this Agreeme

At stic consumption
the difference between:

(a) esti¢ Consumption-neéds multiplied by a fraction
the numerator-of which.is.the total Crude Oil production from
the Contract Area. and“the-dénominator is the total Crude Oil
production in the.T.ertitory of Ethiopia; and

(b) 9f Crude Oil from the Contract Area to which the

..48 entitled under this Agreement, including
royalties in kind, Government participation production and
Government's share of Profit Oil.

Such determination shall be made on a quarterly basis.

If the Contractor supplies Crude Oil for domestic consumption, the
price paid to the Contractor shall be calculated in accordance with
Section 12.1 and paid in United States dollars or any other
currencies mutually agreed.

The Contractor may comply with Section 10.1.1, upon the written
consent of the Minister, by importing Crude Oil and exporting the
same amount, with adjustments to be made in price and volume to
teflect transportation costs, differences in quality, gravity and the
terms of the sale.
wa

SECTION XI: BONUSES, RENTALS, ROYALTIES
AND PAYMENTS

11.1 Annual rentals

11.1.1.

11.1.2.

11.1.3.

The Contractor shall pay to the Minister during the term of the
Exploration Period the following annual rentals for all unsurrendered
parts of the Contract Area that have not been designated as a
Development Area:

(a) during the initial term of Exp

(b) during the first..extension to the. E
( ) United.States dollars squate kilometer;

(c) during the second exten ‘o the Exploration Period
( ) United State: fars per square kilometer; and

(d) during any oth extension to the Exploration Period
( ) United States dollars per square kilometer.

The Contractor shall pay to the Minister during the term of the
Development and Production Period an annual rental of ( )

United States dollars per square kilometer for each part of the
Contract Area that is designated as a Development Area .

The first annual rental payment shall be made within thirty (30) days
after the Effective Date of this Agreement. All subsequent annual
rental payments shall be made within thirty (30) days after the
anniversary of the Effective Date and shall be calculated on the
basis of the length of time during the year that any part of the
Contract Area was being held by the Exploration Period or the
Development and Production Period. If during any year a change
occurs with regard to the Contract Area that results in an increase
in the annual rental payment due, the payment for the following
year shall be adjusted to compensate for the difference.
i
——J

SS

11.2. Royalties

11.2.1.

11.2.2.

11.2.3.

11.2.4.

The Contractor shall pay, within ten (10) days after the end of each
calendar month, to the Minister a royalty at a rate depending on the
total daily production in a Development Area of all Crude Oil and
Natural Gas produced and saved and not used in Petroleum
Operations, and determined according to the oak incremental
scale:

Average Crude Oil production from a

Development Area Royalty
First 10,000 Barrels/day %
Between 10,000 and 20,000 Barrels/day %
Greater than 20,000 Barrels/day B %
Average Natural Gas production fri

Development Area Royalty
First 50 million cubi %
Between 50 and 14 %
Greater than 100 %

The Minister may elect to-take all or any part of the royalty i in kind
from any Developr fea in accordance with the provisions of
Section 8.2. and,-inless.the Minister elects to take royalty in kind as
provided in this Section, the royalty shall be paid in cash.

The royalty taken in cash shall be valued, at the agreed upon point
of exportation or entry into a system for domestic consumption, in
accordance with the appropriate provisions of Section 12.1.

The title to the royalty production not taken in kind shall pass to the
Contractor at the wellhead.

11.3. Production bonuses

11.3.1.

11.3.2.

The Contractor shall pay to the Minister the following sums when
production of Crude Oil from the Contract Area attains the
following levels for the specified periods of time:

(a) (__) United States dollars after daily production
averages (__) barrels per day for a period of
(__) consecutive days; and

(b) (__) United States dollars after daily production
averages (___) barrels per day for a period of
(__) consecutive days.

The payment under Section 11.3.1 shall be made within thirty (30)
days after the last day of the applicable ( ) day period.

53
Re

SECTION XII: VALUATION AND MEASUREMENT

12.1. Valuation

12.1.1. The value of Crude Oil for all purposes shall be:

(a) if the Crude Oil is sold by the Contractor to third parties in arm's
length transactions, the net realized price (i.e., after deducting
commissions and brokerages) for that; sale, at the F.O.B. point of

exportation or the point of entry
consumption;

(b) where Crude Oil is sold
in arm's length tr:
being disposed o:
applicable price:

(i)

(ii)

(iii)

to” a system for domestic

if there have bee Ss of Crude Oil by the Contractor to
third Parties in’ arm's length transactions during the three (3)
months preCedihg-‘that sale or appropriation, the weighted
average per-unit price paid in these sales, net of commissions
and brokerages, at the F.O.B. point of exportation, adjusted
for quality, grade, quantity, transportation costs and any
special circumstances, unless less than twenty-five per cent
(25 %) by volume of Crude Oil sales during this period are
made to third parties, in which event Crude Oil sold other than
to third parties in arm's length transactions shall be valued
according to paragraph (b) (ii) below;

if there have been no sales of Crude Oil by the Contractor to
third Parties in arm's length transactions during the three (3)
months preceding that sale or appropriation, the average per
unit price for the prior three (3) months, net of commissions
and brokerages, at the F.O.B. point of exportation paid in
arm's length transactions of sales of Crude Oil of a similar
quality, grade, and quantity originating from countries in the
same general geographical area of Ethiopia, adjusted for
quality, grade, quantity, transportation costs and any special
circumstances;

provided that, if as a result of rapid fluctuations in prices
during the three (3) months period, or any other reason, the
price determined under (i) or (ii) above is not fair and
equitable, the market value shall be determined by reference
to prices during such period as may be appropriate.

:
.&

(c)

12.1.2.
(a)

(b)

12.1.3.
(a

(b)

If the Minister and the Contractor cannot reach agreement on the
value of Crude Oil within thirty (30) days, such determination shall
be made by an internationally recognized expert appointed by the
Contractor and the Minister, but if they fail to agree within thirty
(30) days on the appointment of such expert, then such appointment
shall be made by the International Chamber of Commerce. The
expert shall report his determination within twenty (20) days of his
appointment and his determination shall be final and binding upon
the Government and the Contractor.

Pending the determination of the value of Crude Oil for a given
period, the value of Crude Oil determined for the preceding
Calendar Quarter will be provisionally: applied to make calculation
and payment until the applicable

where Natural Gas is sold by't ntractor to third parties in arm's
length transactions, the. realized price obtained for such Natural
Gas at the point wheré title and risk pass to the buyer;

where Natural Gas..is sold by the Contractor other than to third
parties in arm's length transactions or is sold to the Government,
that Natural Gas shall be valued at a price and in a currency to be
determined by agreement between the Minister and the Contractor.

For the purposes of this Section 12.1:

"relevantly appropriated" means appropriated to refining or to any
use except Petroleum consumed in the course of Petroleum
Operations; and

a sale of Petroleum is a sale at "arm's length" if the following
conditions are satisfied:

(i) the price is the sole consideration for the sale;

(ii) the terms of the sale are not affected by any commercial
relationship, other than that created by the contract of sale
itself, between the seller or an Affiliate and the buyer or an
Affiliate; and

(iii) the seller or an Affiliate do not have, directly or indirectly, an
interest in the subsequent resale or disposal of the Petroleum
or any product derived therefrom. :
—S eS

12.2, Measurement

12.2.1.

12.2.2.

12.2.3.

12.2.4,

The volume and quality of Petroleum produced and saved by the
Contractor shall be measured by methods and appliances in
accordance with generally accepted international petroleum
industry practice, which shall be approved by the Minister.

The Minister may inspect the appliances used for measuring the
volume and determining the quality of Petroleum and may appoint
an inspector to supervise the measurement of volume and
determination of quality.

Where the method of measurement, or the appliances used therefor,
have caused an overstatement ‘or understatement of royalties or
share of the production, the error sh e- ‘presumed to have existed
since the date of the last calibrat
unless the contrary is shown;

production shall be measured.
SECTION XII: NATURAL GAS

13.1. Non-associated Natural Gas

13.1.1.

13.1.2.

13.1.3.

If Non-associated Natural Gas is discovered, the Contractor and the
Minister shall engage in good faith discussions to determine whether
the Natural Gas discovery should be appraised with a view to its
eventual development and production. Such discussions shall take
into consideration among other things the following factors:

(a) priority uses for Natural Gas will be (i) its use in Petroleum
Operations, (ii) its utilization in Ethiopia, and (iii) its sale for
export projects, depending on the existence or potential of the
respective markets;

(b) the quality, minimum quantities...and costs of facilities
required to produce, devéli
Natural Gas; "

(c) the pricing of the
levels that will mic viability of the project
and the ecortomic utilization; of the Natural Gas for each
particular use, includis éférence to the value of the energy
it may displace;

(d) the willingnéss ‘of.-the Government to enter into long term
sales arrangements with adequate safeguards for and from the
Contractor in order to promote and develop the use of
indigenous resources of Natural Gas in Ethiopia, as well as to
develop on a timely basis the necessary downstream
components of the project.

If the Contractor, after discussions with the Minister under Section
13.1.1, considers that the Non-associated Natural Gas discovery
merits appraisal, the Contractor shall proceed with the appraisal
Programme as stipulated under Section 5.3 and, if necessary, the
provisions of Section 2.2.5 shall apply.

If the Contractor and the Minister agree, after discussions under
13.1.1 and the completion of the appraisal programme, that the
Non-associated Natural Gas discovery constitutes a Commercial
Discovery the Contractor could proceed with its development and
production through submission of a development plan in accordance
with the provisions of Section 5.4. The Contractor and the Minister
shall enter into good faith negotiations for detailed separate
agreements to govern the development, processing, utilization and
disposition or sale of the Natural Gas concerned.

For the purpose of expediting the execution of a domestic Gas
development project, a Gas development advisory committee shall
be established with representatives of the Government and the

we

13.1.4.

13.1.5.

Contractor to coordinate all upstream and downstream components
of the project and facilitate its evaluation and implementation.

Unless otherwise agreed, the adoption of the relevant development
plan under Section 5.4 shall be made only once all agreements for
the disposition or sale of the Natural Gas concerned have been
concluded.

If the Contractor elects not to develop a Non-associated Natural
Gas discovery which has been appraised and found of potential
commercial interest in accordance with the provisions of Section
13.1.3, the Government shall have the right to proceed with the
development and production of the discovery at its sole risk, cost
and expense, and shall reimburse the Contractor the certified costs
and expenses directly attributable to the.appraisal of such discovery
provided, however, that:

(a)

(b)

Minister;

(c) the Contractor and ‘the.Government agree, with the assistance
of specialized third ‘parties when necessary, that sufficient
economical. ecoverable gas reserves have been proved to
support the’.demand for and the economic viability of a pre-
identified domestic Natural Gas project for a period of at
least twenty five (25) years under the pricing principles
specified under Section 13.1 and taking into account the
reimbursement included herein; and

(d) such reimbursement to the Contractor shall be made in
(__) years, without interest, in equal quarterly instalments
starting six (6) months after the date of adoption by the
Minister of the development plan for the particular Natural
Gas discovery concerned. The Government may elect to make
reimbursements either in cash or in Crude Oil valued pursuant
to the provisions of Section 12.1.

If the Contractor decides, after discussions under Section 13.1.1 and
the completion of the appraisal programme, that the Non-associated
Natural Gas discovery is not a Commercial -Discovery, the
Government shall have the right to proceed with further appraisal
and development of the reservoirs corresponding to the Natural Gas
discovery at its sole risk, cost and expense. The Government may
develop, produce, take, process and utilize or sell the Non-
associated Natural Gas without compensation to the Contractor
provided, however, that:

(a) the Government shall bear all costs for any new fixtures and
installations required for the development, production,
transportation, processing and utilization thereof; .

83

Fa
|

13.1.6.

13.2.
13.2.1.

13.2.2.

(b) the production of Natural Gas shall not materially interfere
with other Petroleum Operations; and

(c) rights of the Contractor under this Agreement in respect of
reservoirs other than the identified Non-associated Natural
Gas reservoirs will remain unaffected.

If after good faith discussions with the Minister under Section
13.1.1, the Contractor decides that there is no merit in appraising
the Non-associated Natural Gas discovery, the Contractor shall
submit to the Minister a report justifying its decision on the basis of
at least the following factors:

(a) evaluation of possible reserves taking into account test results
of the discovery well and any other.relevant information;

(b) market alternatives consid

the Non-associated Natural
Gas; ”

(c) investment and cost,

(d) economic res

period of one (1) year.aft he date of the discovery, the Minister
may at his discretion términate the rights of the Contractor in

respect of the aréa Cotresponding to the Non-associated Natural Gas

discovery.

Associated Natural Gas

Associated Natural Gas, which is not required for use in Petroleum
Operations and the development, production, processing and
utilization or sale of which the Contractor concludes is not
economical, shall be returned to the subsurface structure, but the
Contractor has the right to flare such Natural Gas in accordance
with generally accepted international petroleum industry practice,
provided the Contractor demonstrates that the flaring is required
for technical and economic reasons and the Minister appproves the
flaring, which approval shall not be unreasonably withheld.

If the Contractor determines to flare such Natural Gas, the
Government has the right to take such gas at no cost except to
compensate the Contractor for the additional costs to deliver the
Natural Gas to the Government.

If the Contractor and the Minister agree that the Associated
Natural Gas that is not required for Petroleum Operations may be
economically processed and utilized or sold other than in gas
recycling, reservoir pressure maintenance, gas lift or secondary
recovery operations, the Contractor and the Minister shall.enter
into good faith negotiations for a separate agreement to govern the
processing, utilization and disposition or sale of the Natural Gas
concerned.

64

13.3.
13.3.1.

13.3.2.

13.3.3.

Other provisions

The development and production of Natural Gas, whether associated
or non-associated, shall be subject to this Agreement and the
Accounting Procedures attached hereto as Appendix I as well as any
special agreement entered into between the Minister and the
Contractor pursuant to the provisions of Sections 13.1 and 13.2.
However, the Minister and the Contractor may engage in good faith
negotiations to modify the provisions of Section VII on cost recovery
and production sharing in respect of Natural Gas, if the Minister
determines that special circumstances relating to Natural Gas
development and production exist which warrant such modification.

Except as otherwise agreed, the provisions of this Agreement shall
apply mutatis mutandis to a prodiiction of Natural Gas and
considering that six thousand (600@) 4
temperature of fifteen degree:

equivalent to one (1)
be treated as Cru

In the event th Natural Gas discovery is
produced, petations Costs incurred by the
Contractor and directl tributable to the discovery shall be only
recovered in accofdance with Section 7.1 from part of the
production from; that-diScovery, unless an agreement made pursuant
to this Section so.provides.

The value of Natural Gas for all purposes shall be determined in
accordance with the provisions of Section 12.1.

oo
roa)
SECTION XIV: FINANCIAL AND FISCAL MATTERS AND ACCOUNTING

14.1. Finances

14.1.1. The Contractor shall provide all funds necessary to conduct
Petroleum Operations, shall bear the sole financial risk in carrying
out such Petroleum Operations, and shall therefore have an
economic interest in the development and production of Petroleum
from the Contract Area, except otherwise provided in this
Agreement.

14.1.2. All payments under this Agreement by the Contractor to the
Government or the Minister shall be made in United States dollars
unless the Minister and the Contractor shall agree upon payment in
other freely convertible foreign curreri Any delayed payments
shall bear interest. at ) per year.

14.1.3. Charges for services r
uistrative or political
plicable rates for such

services.

14.2. Taxation

14.2.1. The Contractor : nd: the’ Subcontractors shall be subject to, and
comply with, all income tax laws and regulations of Ethiopia.

Unless otherwise agreed by the Parties, the provisions of Section
14.1.2 shall apply to income tax payments.

14.2.2. The salaries and other benefits in cash or in kind of expatriate
employees of the Contractor and the Subcontractors derived from
activities required for performance under this Agreement shall be
exempt from personal income tax.

14.3. Foreign exchange control

14.3.1. The Contractor shall comply with the procedures and formalities
required by the legislation and regulations relating to foreign
exchange in force from time to time in Ethiopia, provided, however,
that the Contractor shall have the right:

(a) to open and keep one or more transferable or non-transferable
Birr accounts with the Commercial Bank of Ethiopia. Such Birr
accounts shall be credited with:

(i) the proceeds of the conversion into Birr pursuant to
paragraph (c) below of funds deposited in the external
accounts referred to in paragraph (b) below; and
i
|

14.3.2.

14.3.3,

(ii) amounts received in Birr, subject to approval of the
National Bank of Ethiopia as to the source or origin;

(b) to open and keep foreign currency account with the
Commercial Bank of Ethiopia and freely dispose of the sums
deposited therein. Such account shall be credited only with
sums deposited in convertible currencies;

(c) to convert to Birr the foreign convertible currencies
acceptable to Ethiopian banks at rates of exchange quoted by
commercial banks operating in Ethiopia. Such rates shall not
be less favourable to the Contractor than the effective rate
applicable for similar transactions undertaken by any private
or state enterprise on the date of the transaction;

(d)
ith funds from
8 t be credited
_ of Birr ‘without the prior
qnal Bank .of Ethiopia. Save in respect of
e Contractoi ‘discharge its obligations in
his Agreement, the Contractor shall have the
right to retain abroa proceeds and payments under this
Agreement recei; said bank accounts, including but not
limited to the procéeds of sales of Petroleum hereunder, and
to dispose -fréety-of the same without any obligation to
repatriate the same or any part thereof to Ethiopia;

(e) pay directly outside Ethiopia foreign Subcontractors for
purchases of goods and services necessary to carry out
Petroleum Operations hereunder; and

(f) freely repatriate abroad all Proceeds from Contractor's
Petroleum Operations within Ethiopia.

Foreign Subcontractors of the Contractor: shall have the same rights
and obligations specified above as the Contractor. :

Any foreign Subcontractor of the Contractor and any of the
expatriate personnel of the Contractor or of any of its
Subcontractors, shall be entitled to receive outside Ethiopia the
whole or any part of his compensation provided, however, that such
foreign Subcontractor and expatriate personnel shall be required to
bring into Ethiopia such freely convertible currencies to meet
payments of Ethiopian taxes, living and other expenses.

The payment of principal, interest and/or costs due on funds and

loans in foreign currency shall not be made out of funds deposited in
the accounts opened and kept under Section 14.3.1 (a) above.

87
S68

14.3.4,

14.3.5,

The Contractor and the Subcontractors shall, within thirty (30) days
after the end of each Calendar Quarter, submit to the National Bank
of Ethiopia, with a copy to the Minister, a summary of all currency
received, imported, remitted and maintained abroad pursuant to
Section 14.3.1 during the relevant quarter.

Except as otherwise provided herein, expatriate employees of the
Contractor and the Subcontractors shall comply with applicable
foreign exchange legislation and regulations.

14.4. Accounting

14.4.1.

14.4.2.

14.4.3,

The Contractor shall keep in Addis ,Ababa complete financial
accounts and records in English United States dollars
reflecting all Petroleum Operati i

If payments are made j
payments shall be recor
exchange rate for t

quoted by Y

Such accounts and record: all be prepared and maintained in
accordance with  geriér accepted international petroleum
industry practice and ‘as prescribed in Appendix I to this Agreement
and as may be ‘prescribed in regulations issued pursuant to the-
Petroleum Proclamation.

The Contractor shall prepare on a Calendar Year basis an annual
balance sheet and profit and loss statement in accordance with the
Accounting Procedures set forth in Appendix I hereto and the
generally applicable laws of Ethiopia. Such accounts and the reports
to the Minister derived therefrom shall be certified by an
independent auditor acceptable to the Minister and shall be
submitted, along with the auditor's report, to the Minister and other
appropriate authorities within ninety (90) days after the end of the
Calendar Year to which they pertain.

The Government shall have the right, at its cost and expense, to
carry out additional audits of the Contractor's books, records and
accounts relating to this Agreement for any Calendar Year.
SECTION XV: IMPORTS AND EXPORTS

15.1 Imports

15.1.1.

15.1.2.

15.1.3.

Subject to the local purchase obligations of Section 3.6, the
Contractor and each Subcontractor shall be entitled to import into
Ethiopia any and all drilling, geological, geophysical, production,
treating, processing, transportation and other machinery and
equipment necessary for Petroleum Operations, including aircraft,
vessels, vehicles and other transportation equipment and parts
therefor (other than sedan cars and fuel..therefor), fuels, chemicals,
lubricants, films, seismic tapes, house™“trailers, office trailers,
disassembled prefabricated structures: and“other materials necessary
for Petroleum Operations freé of: import taxe iy -charges, duties,

Government agency.

Other than as specifi his’ Agreement and the Petroleum
Proclamation, all othe Mports by the Contractor, each
Subcontractor and..their etnployees shall be subject to all generally
applicable import’ and taxes of Ethiopia.

Each expatriate employee of the Contractor and Subcontractors
may, in accordance with prevailing regulations, import household
goods and personal effects including one (1) sedan car per employee,
within six (6) months of its arrival, free of import taxes, charges,
duties, levies and imposts of any kind, provided, however, that such
Properties -are imported for the sole use of the employee and his
family.

15.2. Exports

15.2.1.

15.2.2.

All items imported under Section 15.1, and taken out from Ethiopia
shall be exempt from export duties and other taxes and duties levied
on exports, provided, however, that if these items are disposed of
within Ethiopia, the Contractor, Subcontractors and expatriate
employees, as the case may be, shall pay customs duties and taxes
in accordance with the applicable laws.

The Contractor may export from Ethiopia, exempt of all export
duties and other taxes levied on exports, the Petroleum produced
from the Contract Area to which the Contractor is entitled in
accordance with the provisions of this Agreement.

oO

om
15.2.3. Notwithstanding any other provision of this Agreement, the
Contractor shall not make shipments of Petroleum produced from
Petroleum Operations in Ethiopia to or through countries whose
export destinations are proscribed by the State.

SECTION XVI: GOVERNING LAW AND DISPUTES

16.1. Governing law
16.1.1. This Agreement shall be governed by, interpreted and construed in
accordance with the laws of Ethiopia.

16.1.2. The Contractor agrees that it will abide by all laws and regulations
in force in Ethiopia.

16.1.3. In the event that after the Effecti:

condition it would have.-b in if such change in the applicable laws

had not taken pla

16.2. Arbitration

16.2.1, Except as otherwise provided in this Agreement, if, during the term
of this Agreement or thereafter, any difference or dispute arises
with respect to the construction, meaning or effect of this
Agreement or arising out of or related or in connection with this
Agreement or concerning the rights and obligations hereunder,
which difference or dispute cannot be mutually resolved by the
Parties within ninety (90) days, either Party shall have the right to
submit the difference or dispute to a formal settlement process
under this Section 16.2.

16.2.2. The difference or dispute referred to under Section 16.1.1 shall be
finally settled by arbitration in accordance with the Arbitration
Rules of the United Nations Commission on International Trade Law
as at present in force.

16.2.3. The arbitration, including the rendering of the award, shall take
place in Addis Ababa, Ethiopia and shall be in English. The decision
of a majority of the arbitrators shall be final and binding upon the
Parties.

itis

Any judgement upon the award of the arbitrators may be entered in
any court having jurisdiction thereof.

16.2.4. The number of arbitrators shall be three (3) and shall be appointed
as follows:

(a) each Party shall appoint one (1) arbitrator and so notify the
other Party of such appointment and those two (2) arbitrators
shall appoint the third arbitrator;

(b) if any of the arbitrators shall not have been appointed within
thirty (30) days after receipt of written request to do so,
either Party may request in writing the Secretary-General of
the International Centre for éttlement of Investment
Disputes to appoint the arbitrator or arbitrators not yet
appointed and to designaté an‘arbitrator. €.the Chairman of
the arbitral tribunal. é-- Secretary: éral shall forthwith
send a copy of thi est to the other Party.

The SecretaryGeneral shalt
thirty (30) days*from the
as the Parties may. agrée:

mply with the request within
t thereof or such longer period

r pene ‘al shall promptly notify the Parties of any
appointment or™désignation made by him pursuant to the
aforesaid request.

(c) if the arbitrator fails or is unable to act, his successor shall be
appointed in the same manner as the arbitrator whom he
succeeds.

16.3. Force Majeure

16.3.1. In this Agreement "Force Majeure" means an occurrence beyond the
reasonable control of the Contractor, the Minister .or the
Government, which hinders or prevents any of them from
performing their obligations under this Agreement, including but not
limited to occurrences such as riots, strikes, wars (declared or
undeclared), insurrections, rebellions, terrorist acts, civil
disturbances, orders of any governmental authority, whether such
authority be actual or assumed, natural phenomena or calamities;
provided, however, that the inability to obtain equipment, supplies,
or fuel shall not be a cause of Force Majeure, and provided further
that if any failure to comply with the provisions of this Agreement
is occasioned by a law, regulation or order of the Government, and
the Contractor is operating in accordance with generally accepted
international petroleum industry practice in the Contract Area and
is making reasonable efforts to comply with such law, regulation or
order, the occurrence shall be deemed beyond the reasonable control
of the Contractor.

72
16.3.2.

16.3.3.

16.3.4.

If the Contractor, the Minister or the Government is prevented from
complying with this Agreement, in whole or in part, by Force
Majeure, the Party claiming Force Majeure shall give written notice
to the other Party as soon as practicable after its occurrence and
the obligations of the affected person which are directly related to
the Force Majeure shall be suspended during the continuance of the
Force Majeure.

Subject to Section 16.3.4., the term of this Agreement shall be
automatically extended for the period of Force Majeure.

If an obligation is suspended by Force Majeure for more than one (1)
year, the Contractor and the Minister..may enter into good faith
negotiations on the continuation of this: Agreement.

|
a Se OOO OPORTO

SECTION XVII: GENERAL

17.1 Confidentiality

17.1.1.

17.1.2.

17.1.3.

17.1.4,

17.1.5.

Any information which the Contractor may supply to the Minister
under this Agreement shall be supplied at the expense of the
Contractor and the Minister shall, except with the consent of the
Contractor, which shall not be unreasonably withheld, keep such
information confidential, and shall rist“disclose such information
other than to a person employed by’ ‘behalf of, the Government.

‘of “Section-17.1:1, the Minister may
urpose .of preparing and
quired by law, and for the
sports and surveys of a general

Notwithstanding the provi

purpose of preparing
nature.

The Minister may publi information of a geological, scientific
or technical nature which relates to a surrendered area at any time
after the surrend id’ in any other case, three (3) years after the
information was-.received unless the Minister determines, after
representations by the Contractor, that a longer period shall apply.

The Minister may disclose such information obtained pursuant to
this Agreement as required by lending institutions.

The Contractor shal! not disclose to third parties such information
obtained pursuant to this Agreement without the consent of the
Minister, which consent shall not be unreasonably withheld.

17.2. Waiver

17.2.1.

Any waiver of an obligation of the Contractor shall be in writing and
signed by the Minister. No waiver shall be implied if the Minister
does not exercise a remedy under this Agreement.

17.3. Notice

17.3.1.

Any and all! notices, requests, demands and other communications
required or permitted to be made or given under this Agreement
shall be in writing and shall be deemed to have been duly made or
given if delivered by hand, mail, cable or telex as follows:

74
ee

(a) If to the Minister:

(b) If to the Contractor:

Either Party may designate in writing, in conformance with the
above, another address at which it should receive all future notices,
requests, demands and other communications required or permitted
to be made or given under this Agreement. .

17.3.2. All notices, requests, demands and other communications required
or permitted to be made or given under this Agreement shall be in
English. All reports, agreements, or other documents produced by
the Contractor in connection with this Agreement shall be in
English. .

17.3.3. A notice shall be effective upon receip:

17.4. Headings and amendments

t for convenience only and

17.4.1. Headings are inserted in ‘this Agree
pretation hereof.

shall not affect the eonstructio

be ‘amended, modified or supplemented
writing signed by the Parties.

17.4.2, This Agreement shall.
except by an instrument

SIGNED on the day-arid year first before written:

The Minister

The Contractor

75

|

Ll
1.1.1.

1.1.2.

APPENDIX I
ACCOUNTING PROCEDURES
Section I : Introduction and definitions

Purpose

The Contractor shal! ntain a separate set of accounts and
records for its Petroleum Operations nder the Agreement to which
this Appendix is attached, in- aceordance with generally accepted
international petroleum industry ‘practice as more particularly, but
not exclusively, set out.in these Accounting Procedures. Accounts
and records are required: for several purposes, including, but not
limited to:

(a) reporting to the Minister expenditure and receipts;

(b) reporting actual expenditures to the Minister for comparison
with minimum exploration obligations;

(c) calculating royalties;

(d) calculating cost recovery and production sharing as set forth
in the relevant Sections of the Agreement;

(e) calculating income taxes;

(f) preparation of the annual balance sheet and profit and loss
account required by the relevant provisions of the Agreement;
and :

(g) any other requirements under the Agreement.

The Contractor may act as agent for the Government or for any
other party in a number of matters. In such cases the Minister shall
separately determine, as appropriate, in consultation with the
Contractor, the requisite accounting procedures. Such cases may
include, but not be limited to, sales of Petroleum on behalf of the
Government.

78
1.2.

1.2.1.

1.2.2.

1.2.3.

1.2.4.

1.2.5.

Definitions

The definitions set forth in Section 1.2 of the Agreement shall apply
to this Appendix I. In the event of any inconsistency or conflict
between the provisions of this Appendix and the Agreement, the
provisions of the Agreement shall prevail. Subject to this and for the
purpose of the Agreement and these Accounting Procedures, the
following terms shall have the meanings set forth below.

"The Account" means the accounts and records maintained for the
Petroleum Operations.

“Petroleum Operations Costs"
incurred by the Contract
Petroleum Operations un
set forth in Section IV

the costs and expenses
es of conducting

"Party" means ea

pointed to carry out the Petroleum

"Operator" means the P:
ther Parties.

Operations on behalf of

“
N
2.1.1.

2.1.2.

2.1.3.

2.1.4.

2.1.5.

2.1.6.

2.1.7.

Section Il : General principles of entries to the accounts

Receipts from sales or disposals of Petroleum shall not. be credited
to The Account. Each Party shall advise the Operator of such
revenues, and of any other matter required, in sufficient detail to
allow the Operator to maintain a memorandum record thereof in
order to meet the legal and contractual reporting requirements
under the Agreement. »

Each Party shall account individually

fe Government for income
tax. 5 °

arge to The count only those expenditure
Thé application of this principle
osts is set forth in Section IV of

The Contractor shal
incurred for Petroléym Operat
to specific Petroleum Operations,
these Accounting Procedt .

The Operator shall déal.at arm's length whenever possible, and the
price in dealings hot,at arm's length shall be no less favourable than
if such dealings were conducted at arm's length.

The Operator shall not make a profit or loss from the diligent
exercise of his duties as Operator and, in particular, the Operator
shall charge to Petroleum Operations Costs:

(a) an equitable proportion of the costs of services provided by
the Operator; :

(b) arental for use of the assets of the Operator; and

(c) administrative overhead, either as a fee approved in the
annual budget, or as an agreed percentage of direct costs or by
charging an equitable proportion of each element of cost
incurred.

The Contractor shall maintain accounts in a single language and a
single currency which shall be English and United States dollars
respectively.

MN
ao
— i te

2.1.8.

2.1.9.

2.1.10.

2.1.11.

2.1.12.

Accounts shall be maintained on an accrual basis whereby entries
are recorded in the period in which title or liability passes without
the need to distinguish whether cash is disbursed or received in
connection with the transaction. Petroleum Operations Costs shall
include only the costs of materials consumed on leaving inventory.
The costs of materials entering inventory will be included in working
capital. :

The Operator may dispose of minor assets and credit the proceeds to
The Account; provided, however, that Petroleum or major
equipment, the disposal of which would jeopardise the Petroleum
Operations, shall not be considered a minor asset.

The accounts of the individual operaticns.shall be maintained in a
separable form, with reasonable allocations of common costs where
necessary, in order to meet ;

and to allow changes in the-f
accounted for equitably an

(a) '
determined; and’ es 7

(b) the costs of sole risk operat: to be determined;

(c) the costs associatedwith different Development Areas to be
identified.

If Petroleum Opera: ms are to be abandoned, the Operator shall
prepare a plan for the disposal of assets and an equitable settlement
for the approval of the Parties.

The Contractor shall appoint an auditor, approved by the Minister,
to audit annually the accounts and records, including production
records, of the Petroleum Operations and report thereon. The cost
of such audit shall be borne by the Contractor.

_.
Kee

ye

3.1.

3.2.

3.2.1.

3.2.2.

3.2.3.

3.3.

3.4.

Section II : Accounting treatment and specific purposes

Reports of revenues and expenditure to the Minister

Reports to the Minister shall show all required items, without
special adjustment, whether these items cover:

(a) receipts;
(b) Petroleum Operations Costs;

(c) cost recovery;

(d) production sharing;

(e) taxes, royalties and bonuses;.or.
(f) other transactions.

xpenditure on‘séismic and exploratory drilling
The’ Account with adjustments
ind “5.2 of the Agreement shown

Reports of actual®
work shall be as “récorded.~
according to Sections
separately.

Records shall be fnaint ined in a separable form to allow reporting
and verification thereof by individual obligation.

Only Petroleum Operations Costs incurred in connection with
exploration activity shall be included for purposes of meeting
minimum exploration expenditure obligations. Costs incurred on

appraisal, development or production activity shall be excluded for

purposes of meeting minimum exploration expenditure obligations.
Royalty

The Contractor shall account to the Government for royalties.
Reports concerning cost recovery

The Contractor shall submit quarterly reports to the Minister
containing the following information:

(a) recoverable Petroleum Operations Costs carried forward from
the previous Calendar Quarter, if any;

(b) recoverable Petroleum Operations Costs incurred and paid
during the Calendar Quarter in question;

86
3.5.

3.6.

(c) total recoverable Petroleum Operations Costs for the
Calendar Quarter in question;

(d) | quantity and value of Cost Oil taken and separately disposed
of by the Contractor for the Calendar Quarter in question;

(e) Petroleum Operations Costs recovered for the Calendar
Quarter in question and total cumulative amount of Petroleum
Operations Costs recovered up to the end of the Calendar
Quarter; and

(f) amount of recoverable Petroleum Operations Costs to be
carried forward into the next Calendar Quarter, if any.

Income tax

The accounts and records of the Petroledm-Operations shall be made
available to the Parties to allow them. to-complete their individual
income tax returns in compliance” slation relating
thereto. 7:

Other purposes of accounts.

tractor shall be maintained in
Procedures. Specific adjustments
be shown separately in the reports

The accounts and records oft!
accordance with these Accouit
to meet other purposes
prepared.
41.

4.1.

4.1.2.

4.2.

4.2.1.

4.2.2.

4.3.
4.3.1,

Section IV - Charges and credits to Petroleum Operations Costs

General

The principles of charges to Petroleum Operations Costs shall be
interpreted as set out in this Section IV for the specific cases
covered, Transactions not covered by this Section shall be treated in
accordance with the general principles of these Accounting
Procedures.

The identified costs of goods
Contractor or by third p 2
Petroleum Operations unt ent;.‘to be included in
Petroleum Operation i c the remaining articles of
this Section IV. :

The goods and sefVices.tequired for the purposes of carrying out
Petroleum Operations may be supplied by third parties or the
Contractor. When ‘supplied by third parties the costs included in
Petroleum Operation Costs shall be those actually incurred by the
Contractor. Where supplied by the Contractor the cost to be
included may be either:

(a) an agreed total charge determined within a competitive
bidding process; or

{b) the identified costs to the Contractor plus a mark up or
apportionment of the Contractor's administrative overhead
costs.

Any mark up or apportionment of overhead costs shall not exceed
three per cent (3 %) of identified costs and shall be determined on a
basis agreed in advance in the budget each year.

Labour and related costs
The costs of salaries and wages of the Party's employees for the

portion of their time directly employed in Petroleum Operations
whether:
Be

‘tl

4.3.2,

4.3.3.

4.3.4,

54,

4.4.1,

4.4.2,

(a) carrying out managerial, administrative, legal, accounting,
treasury auditing, tax, planning, personnel, data processing,
engineering, purchasing, geological, geophysical or other
functions for the benefit of the Petroleum Operations;

(b) such functions are carried out in Ethiopia or another country;

(c) the employee is assigned temporarily or permanently to
Petroleum Operations. 7

The costs of holidays, sickness, living and housing allowances, travel
time, bonuses, personal expenses incurred, pension contributions and
social security benefits which are customarily granted to the Party's
employees and their families engaged on similar ventures in similar
conditions together with the ‘costs of..any amounts imposed by
government authorities applicable to such-employments.

Relocation costs to the Cont
a Party permanently’ or
Operations. Relocation
except when an empl:

rsorial and household effects and
‘dance with the usual practice of

all other relocation costs in‘ac
the Party.

The costs of such’ transportation of employees of the Party as is
required in the conduct of Petroleum Operations.

Materials

Material costs will be charged to Petroleum Operations Costs when
consumed from inventory. Material costs shall be calculated on a
FIFO (first in first out) basis.

The costs of purchases of materials, equipment, machines, tools and
any other goods of a similar nature shall be charged to inventory
subject to the following:

(a) Acquisition - the Operator shall only purchase materials for
use in Petroleum Operations that may be used in the
foreseeable future. The accumulation of surplus stocks and
inventory shall be avoided. Inventory levels shall, however,
take into account the time lag for replacement, emergency
needs and similar considerations.

_
sts

45.

45.1.

(b)

(c)

(d)

Components of Costs - in addition to the invoice price the
costs of materials purchased by the Operator may include
freight, transportation and related costs such as expediting,
crating, dock charges, forwarders charges, customs clearance
fees, inspection costs, insurance (provided that such costs are
included in the invoice price), customs duties, taxes and other
items that may be charged to imported materials or to
materials purchased in Ethiopia.

Supply of materials by the Parties - materials supplied by the
Parties shall be charged to inventory at prices no higher than
the prices for comparable material purchased on a competitive
basis from third party suppliers. ‘his criterion shall apply to
both new and used materials, .

Inventories - the O
accounting invento

with generally ‘acc
petroleum indust:
such materials-at least twi

‘e.a physical inventory of all
any Calendar Year.

The costs of technical services (whether or not associated with the
ancilliary supply of goods) such as, but not limited to, the provision,
construction, maintenance or operation of:

(a)

(b)

(c)

utilities and auxiliaries - workshops, power and water
facilities, warehouses, field roads, crude oil jetties and
anchorages, treating plants and equipment, secondary recovery
systems, Natural Gas plants and steam systems;

production facilities - offshore platforms (including the costs
of labour, fuel, hauling and supplies for both the .offsite
fabrication and onsite installation of platforms, and other
construction costs in erecting platforms and installing
submarine pipelines), wellhead equipment, subsurface lifting
equipment, production tubing, sucker rods, surface pumps,
flow lines, gathering equipment, delivery lines and storage
facilities;

movables - surface and subsurface drilling and production
tools, equipment and instruments, barges, floating craft,
automotive equipment, aircraft, construction equipment,
furniture and office equipment and miscellaneous equipment;

ti
— fe

4.5.2.

4.6.

4.6.1.

(d) development and production drilling - labour, materials and
services used in drilling wells with the object of penetrating a
proven reservoir, including the drilling of delineation wells as
well as redrilling, deepening or recompleting wells, and access
roads, if any, leading directly to wells;

(e) exploration drilling - labour, materials and services used in the
drilling of wells with the object of finding unproven reservoirs
of Crude Oil and Natural Gas, and access roads, if any, leading
directly to wells;

(f) surveys - labour, materials and..services used in aerial,
geological, topographical, geophy: ind seismic surveys, and
core hole drilling; and

geophysical and

(g) interpretation - labora’
related data

geological interpr
processing.

The costs included ir.Petroleum Operations Costs shall be:

(a) in the case of techhijcal“services performed by third parties
directly  subcohtracted, including outside consultants,
contractors ‘and “utilities, the price paid by the Operator,
provided that-such prices are no higher than the prices charged
by other suppliers for comparable work and services;

(b) in the case of technical services performed by the Parties,
prices which are no higher than the most favourable prices
charged to or by third parties for comparable services;

(c) in the case of equipment and facilities being furnished by a
Party the rates charged shall be commensurate with the cost
of ownership, or rental, and the cost of operation thereof, but
such rates shall not exceed those currently prevailing-in the
general vicinity of the Contract Area.

Insurance
Premiums for insurance required by the Parties and actual
expenditures incurred in the settlement of all losses, claims,

damages, judgments, and other expenses for the benefit of the
Petroleum Operations.

85

af
ved

4.6.2.

4.6.3,

4.7.

oy

4.8.1.

4.8.2.

4.9.

4.10.

Credits for settlements received from insurance companies in
connection with the insurance required by the Parties.

Where insurance is not compulsory under the laws of Ethiopia a
Party may opt not to participate in insurance. A Party so opting
shall not share in either the costs of or settlements for the
insurance.

Legal expenses

All costs or expenses of litigation or. legal services otherwise
necessary or expedient for the protection of the Petroleum
Operations or other interest of the Parties under this Agreement,
including but not limited to : éprésentatives, court
costs, costs of investigatio: “and amounts paid
in settlement or satisfaétio
excluding any costs i
Parties on the terms

Other goods and services

The cost of all ser ces’and goods (other than materials purchased
for inventory) purchased for proper use in Petroleum Operations
shall be charged directly to Petroleum Operations Costs.

Such purchases may include, inter alia, the costs of establishing,
maintaining and operating any offices, suboffices, camps,
warehouses, shore bases, water power and communications systems,
roads, bridges, housing, recreational and other facilities directly
serving the Petroleum Operations and where such facilities also
serve other operations the costs shall be allocated to the operations
served on an equitable basis.

General and administrative expenses

General and administrative expenses of the Contractor attributable
to the Petroleum Operations under this Agreement shall be
recoverable Petroleum Operation Costs, subject to the limitations
set forth in the Petroleum Operations Income Tax Proclamation.
Interest payments

Interest payments on loans raised by the Contractor for the purpose
of conducting Petroleum Operations under this Agreement other

86
ee ee

all.

4.111.

4.11.2,

4.12.

4.12.1.

4.12.2,

4.12.3

than exploration shall be recoverable Petroleum Operations Costs,
subject to the limitations set forth in the Petroleum Operations
Income Tax Proclamation.

Payments to the Government of Ethiopia

Contract, licence or permit payments necessary to acquire and
maintain rights to the Contract Area shall be recoverable Petroleum
Operations Costs.

All duties, taxes, fees and government assessments, but excluding
income tax, royalties and Government's share of Profit Oil, shall be
recoverable Petroleum Operations Costs. .

Miscellaneous transactions

or‘replacement of the
‘cesulting from uninsured
storm, accident, or any

All costs or expenses necessd:
Property used in Petrolé
damages or losses. ‘incurt
other cause,

Any gain or loss in the cur of account caused by the holding of
balances of foreign:exchange shall be entered to Petroleum
Operations Costs.“although excessive such balances shall not be
maintained. er

The net proceeds of the following transactions shall be credited to
Petroleum Operations Costs:

(a) the net proceeds of any insurance or claim in connection with
the Petroleum Operations or any assets charged to Petroleum
Operations Costs;

(b) revenue received from other persons for the use of property or
assets charged to Petroleum Operations Costs;

(c) proceeds from all sales of material or assets charged to
Petroleum Operations Costs;

(d) any rentals, refunds, adjustments or other credits received by
the Contractor which apply to any charge which has been
made to Petroleum Operations Costs.

we
4.13,

4.13.1.

4.13.2.

Recoverability and deductibility of Petroleum Operations Costs

The determination of whether the costs and expenses set forth
herein are recoverable Petroleum Operations Costs shall apply only
to the purpose of cost recovery under this Agreement, and shall not
be interpreted to preclude the Contractor from deducting said
amounts in computing its taxable income under the applicable laws
of Ethiopia.

For the purpose of cost recovery under this Agreement, no
depreciation shall apply to recoverable Petroleum Operations Costs,
as such Costs are, subject to. the maximum percentage limit
specified in Section 7.1 of this Agreemeht;.recoverable either in the
Calendar Year in which these dre“incurred or the Calendar
Year in which regular pro Whichever is the
later.

APPENDIX I

CONTRACT AREA
